DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The double patenting rejection set forth in paragraph 3 of the office action mailed on February 8, 2021 is withdrawn in light of the terminal disclaimer filed on April 5, 2021.
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on September 9, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Please rejoin the withdrawn claims 10-19.
Reasons for Allowance
Claims 1-20 are allowed.  The claims are drawn to a protective coating composition operable to protect at least a portion of a component of a ram air turbine system from indentation and scratching, the protective coating composition comprising: an aqueous soluble polymer matrix; one or more compressible fillers; and one or more non-compressible fillers; wherein the protective coating composition is operable to adhere to at least a portion of a component of a ram air turbine system; wherein the total amount of compressible fillers and non-compressible fillers is from about 8 percent to about 15 percent by weight of the protective coating composition; and wherein the protective coating composition has a total scratch through force of from about 50 N to about 85N.  The claims are also drawn to a method of protecting ram air turbine system components with the recited protective coating.
	The claims are allowable over the closest prior art as noted below:
Van Buskirk et al (US 4,942,193) teaches a protective coating composition (Abstract) for metal surfaces (col. 3, lines 40-45) which comprises an aqueous soluble (col. 3, lines 55-60) polymer matrix (col. 2, lines 25-40),  a compressible filler such as a wax (col. 2, lines 55-60), and a non-compressible filler such as graphite or molybdenum disulfide (col. 2, lines 65-68).  However, it fails to teach the recited amounts of the compressible and non-compressible fillers.  It also fails to teach the total scratch through force.
Narushima et al (US 3,948,836) teaches a coating which incorporates a microcrystalline wax (col. 2, lines 40-45).  The microcrystalline wax can be considered the compressible filler.  However, it fails to teach the presence of the non-compressible filler and the amounts of the fillers relative to the weight of the coating composition.
Cai et al (CN 103360931, please see machine translation for mapping) teaches a coating composition (Abstract) which incorporates wollastonite (page 4, 2nd to last paragraph).  Wollastonite is a calcium silicate which can be considered to be the recited non-compressible filler.  However, Cai fails to teach the presence of the compressible filler.  It also fails to teach the amounts of the fillers relative to the weight of the coating composition.
Thus, it is clear that the references, taken individually or in combination, do not disclose or suggest the claimed invention. 
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764